FDP SERIES, INC. Invesco Value FDP Fund (the “Fund”) Supplement dated November 17, 2015 to the Prospectus dated September 28, 2015 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts About Invesco Value FDP Fund —Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Kevin C. Holt 2005 Lead Portfolio Manager of Invesco Advisers, Inc. Devin E. Armstrong 2007 Portfolio Manager of Invesco Advisers, Inc. Charles DyReyes 2015 Portfolio Manager of Invesco Advisers, Inc. James N. Warwick 2007 Portfolio Manager of Invesco Advisers, Inc. The section in the Prospectus captioned “Details About the Funds — How Each Fund Invests — About the Portfolio Management of the Invesco Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE INVESCO FUND The Invesco Fund is managed by a team of financial professionals. Kevin C. Holt, Devin E. Armstrong, Charles DyReyes and James N. Warwick are the co-portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see “Management of the Funds — Portfolio Manager Information” for additional information about the portfolio management team. The fourth paragraph and accompanying table in the section of the Prospectus captioned “Management of the Funds — Portfolio Manager Information” is deleted in its entirety and replaced with the following: The Invesco Fund is managed by Invesco’s Multi-Cap Value team. The team is made up of established investment professionals. Current members of the team jointly and primarily responsible for the day-to-day management of the Fund’s portfolio are Kevin C. Holt, Devin E. Armstrong, Charles DyReyes and James N. Warwick. Mr. Holt is the lead manager of the Fund and Messrs. Armstrong, DyReyes and Warwick are co-portfolio managers. Each team member is responsible for specific sectors. All team members are responsible for the day-to-day management of the Fund and Mr. Holt is responsible for the execution and overall strategy of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Kevin C. Holt Responsible for the day-to-day management of the Fund, responsible for the operation and overall strategy of the Fund. 2005 Associated with Invesco Advisers, Inc. (“Invesco”) and/or its affiliates since 2010; Managing Director of Van Kampen Asset Management (“Van Kampen”) from 2004 to
